Citation Nr: 1745194	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an upper back injury.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a shortened left leg.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic stomach problem.

4. Entitlement to service connection for a chronic stomach problem.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for focal intra-medullary cord lesion, C-4.

7. Entitlement to service connection for arthritis of the lumbar spine.

8. Entitlement to an increased rating for residuals of appendectomy, currently noncompensable.

9. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969, and from December 1977 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2015, the Board remanded the case to afford the Veteran a Board hearing.  The Veteran was scheduled for a hearing in April 2017.  However, in March 2017, the Veteran requested that his hearing be cancelled.  

The issues of entitlement to an increased rating for residuals of appendectomy and a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A May 1982 rating decision denied claims for service connection for residuals of an upper back injury, a shortened left leg, and a chronic stomach problem.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2. New evidence raising a reasonable possibility of substantiating the claim for service connection for residuals of an upper back injury has not been received.

3. New evidence raising a reasonable possibility of substantiating the claim for service connection for a shortened left leg has not been received.

4. The evidence received since the May 1982 denial relates to unestablished facts necessary to substantiate the claim for service connection for a chronic stomach problem, and raises a reasonable possibility of substantiating the claim.  

5. A chronic stomach problem, diagnosed as gastroesophageal reflux disease, had its onset during active service.

6. Hypertension had its onset during active service.

7. Focal intra-medullary cord lesion, C-4, did not have its onset in active service or within one year thereafter, and is not related to such service.

8. Arthritis of the lumbar spine did not have its onset in active service or within one year thereafter, and is not related to such service.







CONCLUSIONS OF LAW

1. The May 1982 rating decision that denied claims for service connection for residuals of an upper back injury, a shortened left leg, and a chronic stomach problem is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has not been received to reopen the claim for service connection for residuals of an upper back injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. New and material evidence has not been received to reopen the claim for service connection for a shortened left leg.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4. New and material evidence has been received to reopen the claim for service connection for a chronic stomach problem.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7. The criteria for service connection for focal intra-medullary cord lesion, C-4, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8. The criteria for service connection for arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in April 2010 and March 2012.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  

The Board notes that the service treatment records from the Veteran's Marine Corps service are unavailable.  Where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran has been advised of the missing service treatment records and he has replied that he has no service treatment records in his possession.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind. 

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Residuals of an Upper Back Injury

The claim for service connection for the residuals of an upper back injury was originally denied in a May 1982 rating decision because while there was evidence of an injury in service, there was no evidence of a resulting chronic disability of the upper back.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The only new evidence submitted by the Veteran is a statement of assertions received in August 2017.  In that statement, he asserted that he developed an upper back disorder due to exposure to Agent Orange while in the Marine Corps or injuries incurred during training exercises while in the Army.  

The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  However, musculoskeletal disorders of the spine like the one at issue are not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2016).  Therefore, service connection is not warranted on a presumptive basis.  The Veteran has not submitted any objective evidence indicating that his exposure to herbicides during service caused or aggravated an upper back disorder.

While the service treatment records from July 1979 indicate that the Veteran was treated for upper back and left shoulder pain after cutting wood, and diagnosed with a muscle strain, there are no further complaints of upper back problems.  As noted, the May 1982 rating decision denied the claim because there was no evidence of a current chronic disability.  The medical evidence of record still does not show that he has a disorder of the upper back.  In that regard, x-rays taken during an April 2012 VA examination revealed degenerative changes of the cervical and lumbar segments of the spine but none of the thoracic or dorsal segment.  The Veteran has not submitted any objective evidence indicating that he has an upper back disorder that was caused or aggravated by service.

Given the above, the Veteran's statement does not help to establish that an upper back disorder was incurred in or aggravated by active service.  Thus, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for residuals of an upper back injury.  Accordingly, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Shortened Left Leg

The claim for service connection for a shortened left leg was originally denied in a May 1982 rating decision because the condition was found to have existed prior to entry into active service and was not aggravated by such service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision.  Thus, the decision became final.  

The only new evidence submitted by the Veteran is a statement of assertions received in August 2017.  In that statement, he initially asserted that he developed a shortened left leg due to exposure to Agent Orange while in the Marine Corps or injuries incurred during training exercises while in the Army.  However, he later stated that he was found to have the shortened left leg during a preemployment physical prior to entry into the Army.  

While the Veteran's exposure to herbicides is presumed, shortening of a leg is not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on a presumptive basis.  The Veteran has not submitted any objective evidence indicating that his exposure to herbicides during service caused or aggravated his shortened left leg.

The Veteran has acknowledged that he was found to have a shortened left leg prior to entry into his second period of service in the Army.  While the September 1977 entrance examination did not show that he had the shortened left leg, an April 1978 medical record shows that he has had the condition since childhood.  As noted, the May 1982 rating decision denied the claim because the condition existed prior to service and was not aggravated by service.  The Veteran has not submitted any objective evidence indicating that his shortened left leg was aggravated by service.

Given the above, the Veteran's statement does not help to establish that his shortened left leg was incurred in or aggravated by active service.  Thus, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a shortened left leg.  Accordingly, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Chronic Stomach Problem

The claim for service connection for a chronic stomach problem was originally denied in a May 1982 rating decision.  The claim was denied because while there was evidence of a stomach problem in service, there was no evidence of current disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision.  Thus, the decision became final.  

The pertinent evidence received since the May 1982 denial includes the Veteran's statements in support of his claim, VA medical records starting in March 1999, and an August 2017 letter from a private healthcare provider.  In various statements, the Veteran has asserted that he has had a chronic stomach problem since service.  The VA medical records indicate a history of gastroesophageal reflux disease (GERD) beginning sometime prior to March 1999.  In the August 2017 letter, a physician noted that the Veteran's service treatment records show numerous symptoms of GERD and stated that the Veteran's current GERD is the continuation of the stomach disability that began during service.

Presuming the credibility of the evidence, the record now indicates that the Veteran has GERD that may have had its onset during active service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a chronic stomach problem, diagnosed as GERD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Chronic Stomach Problem

The Veteran asserts that he has a chronic stomach problem that began during active service in the Army.  He initially filed a claim for service connection for a stomach problem in November 1981, within a year of his discharge from active service in the Army.  

The Veteran's service treatment records from his second period of service in the Army contain numerous gastrointestinal complaints from June 1978 to April 1979, including heartburn, nausea, chronic burning epigastric pain, mid-abdominal pain, belching, a funny taste in the mouth in the morning, a lump in the throat, and a sore throat.  Diagnoses included rule out ulcer disease and hiatal hernia.  

VA medical records dated as early as March 1999 show that the Veteran had a history of GERD.  An April 1999 VA medical record shows that the Veteran was already taking medication for GERD.

In an August 2017 letter, a private physician noted that the Veteran's service treatment records show numerous symptoms of GERD and stated that the Veteran's current GERD is the continuation of the stomach disability that began during service.

Given the above, while the service treatment records indicate that the Veteran may have had symptoms of GERD during his service in the Army, there is no evidence of GERD after discharge from service until March 1999.  However, the March 1999 and April 1999 records indicate an already existing history of GERD for which the Veteran was taking medication.  Based on a review of the service treatment records showing symptoms indicative of GERD and the Veteran's statement of having had such symptoms since service, a private physician has opined that the Veteran's GERD began during active service.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a chronic stomach problem, diagnosed as GERD, had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for GERD is warranted.  

Hypertension

The Veteran asserts that he developed hypertension due to exposure to herbicides in Vietnam during his service in the Marine Corps.

The Veteran's service treatment records from his second period of service in the Army show elevated blood pressure readings on two occasions as well as several readings at or near 140/90.  An April 1980 service treatment record provides a diagnosis of increased blood pressure and headaches and calls for a blood pressure check.  The subsequent blood pressure check, if conducted, is not in the claims file.  The separation examination that should have been conducted a year later is also not in the claims file.

Post service, a March 1999 VA medical record shows that the Veteran already had hypertension and has been taking medication.  An April 1999 VA medical record reflects a history of borderline hypertension in the late 20s and starting medication for hypertension in the 30s.  

In an August 2017 letter, a private physician noted that the Veteran's service treatment records show numerous elevated blood pressure readings and post-service treatment records show that the Veteran was formally diagnosed with hypertension in 1990.  The physician then opined that the Veteran's hypertension began during active service.  

Given the above, the service treatment records show that the Veteran had elevated blood pressure readings and was recommended for a blood pressure check, and post-service treatment records indicate that he had borderline hypertension since the late 1970s and was diagnosed with hypertension in 1990.  Based on a review of the service treatment records, a private physician has opined that the Veteran's hypertension began during active service.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his hypertension had its onset during active service.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, service connection for hypertension is warranted.  

Focal Intra-Medullary Cord Lesion, C-4

The Veteran asserts that service connection for focal intra-medullary cord lesion, C-4, is warranted on a presumptive basis for a chronic disease.

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of a tumor of the spinal cord.

Post service, VA and private medical records show that the Veteran was diagnosed with a tumor of the spinal cord at C-4, likely a glioma, in January 2010.  At that time, the Veteran reported a history of left upper extremity weakness for the past 10 years.  

While tumors of the brain and spinal cord are subject to presumptive service connection, the disease must have manifested to a compensable degree within one year from the date of separation from active service.  38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, there is no objective evidence of any symptoms of the tumor within one year of the Veteran's separation from active service.  Moreover, the medical evidence shows that symptoms began in 1990, over eight years after separation from his second period of active service.  Thus, service connection is not warranted on a presumptive basis for a chronic disability.  

While the Veteran's exposure to herbicides is presumed, gliomas and astrocytomas are not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Thus, service connection is not warranted on a presumptive basis for a disability associated with herbicide exposure.  

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

However, there is no evidence of the tumor in active service and the Veteran was not diagnosed with the tumor until January 2010, almost 30 years after discharge.  While the medical evidence shows that the Veteran may have had symptoms of the tumor since 1990, that still dates the onset of the tumor to over eight years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that the focal intra-medullary cord lesion, C-4, did not have its onset in active service or within one year thereafter.  

In a May 2011 statement, the Veteran stated that he injured his back carrying radios in Vietnam during his service in the Marine Corps.  To the extent the Veteran was asserting that his tumor was due to physical injury to the back from carrying radios, the AOJ requested a VA examination to obtain an opinion on the matter.  

In an April 2012 VA examination report, the examiner stated that the Veteran's cancer of the spinal cord with muscular atrophy and focal intramedullary cord lesion, C-4, was not due to carrying radios on his back while in Vietnam as the astrocytoma was diagnosed 32 years after his Vietnam service.  The Veteran has not submitted any competent medical evidence indicating a link between his tumor of the cervical spine and service.  Thus, the Board finds that the focal intra-medullary cord lesion, C-4, is not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as arm and hand weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to active service.

In conclusion, service connection for focal intra-medullary cord lesion, C-4, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Arthritis of the Lumbar Spine

The Veteran asserts that he injured his back carrying radios in Vietnam during his service in the Marine Corps and training in Alaska during his service in the Army.  

The Veteran's service treatment records from his service in the Marine Corps are unavailable.  However, the Army entrance examination does not show any problem with the lumbar spine and while the service treatment records from that period of service show complaints of low back pain associated with the Veteran's shortened left leg, they do not show any injury to the low back.  Also, March 1981 x-rays showed a transitional vertebra at S-1 but no abnormalities of the lumbar spine.

Post service, January 2010 VA medical records show that an MRI revealed arthritis of the lumbar spine.  At that time, the Veteran reported a history of chronic low back pain that had been stable for years.  

With evidence of current disability, the AOJ requested a VA examination to obtain an opinion on whether the Veteran's arthritis of the lumbar spine was due to in-service injuries.  

In an April 2012 VA examination report, the examiner stated that the Veteran's arthritis of the lumbar spine was not due to carrying radios on his back or treatment while in Vietnam, as the degenerative changes noted on x-rays are age appropriate.  While the examiner did not address the Veteran's assertion that his low back disorder is related to injuries incurred during training in Alaska during his second period of service in the Army, that assertion was not made until several years after the examination.  Further, the Board finds that the examiner's rationale for finding that the arthritis of the lumbar spine was not due to injuries incurred during his first period of service, that the degenerative changes noted on x-rays are age appropriate, is equally applicable to any injuries incurred during his second period of service.  

Given the above, the Veteran's arthritis of the lumbar spine was not diagnosed until January 2010, over 18 years after discharge from his second period of active service and over 30 years after discharge from his first period of active service.  Although the January 2010 VA medical records indicate that the Veteran has had low back pain for many years, they do not indicate that he has had it since active service and there is no objective evidence of a low back disorder dating back to active service or to within one year after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  Thus, the Board finds that arthritis of the lumbar spine did not have its onset in active service or within one year thereafter.

Moreover, a VA examiner has opined that the Veteran's arthritis of the lumbar spine is not related to active service as the extent of degenerative changes seen on x-rays are appropriate for his age.  The Veteran has not submitted any competent medical evidence indicating a link between his arthritis of the lumbar spine and service.  Thus, the Board finds that arthritis of the lumbar spine is not related to active service.

To the extent that the Veteran is claiming to have experienced continuous pain in the low back since active service, he is not found to be credible.  While there are complaints of low back pain during his second period of active service due to his shortened left leg, there is no medical evidence of a low back disorder until over 18 years after discharge from that period of service.  If he had experienced low back problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in February 2010.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current low back disorder to active service.

Further, in this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  See Jandreau, 492 F.3d 1372.  As discussed above, the medical evidence shows that his disability is not related to active service.

In conclusion, service connection for arthritis of the lumbar spine is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for residuals of an upper back injury is denied.

New and material evidence having not been received, the application to reopen a claim for service connection for a shortened left leg is denied.

New and material evidence having been received, the claim for service connection for a chronic stomach problem is reopened.  

Service connection for GERD is granted, subject to the provisions governing the award of monetary benefits.

Service connection for hypertension is granted, subject to the provisions governing the award of monetary benefits.

Service connection for focal intra-medullary cord lesion, C-4, is denied.

Service connection for arthritis of the lumbar spine is denied.


REMAND

The Board finds that further development is needed on the claim for an increased rating for residuals of appendectomy.

The Veteran was scheduled for a VA examination to determine the severity of his residuals of appendectomy in September 2012.  A September 2012 record from the Anchorage VA Medical Center shows that the Veteran was out of town due to a family emergency and did not know his return date, but was to contact the VA when he was available.  The Veteran was rescheduled for an examination in October 2012.  However, an October 2012 record from the Anchorage VA Medical Center shows that he was working out of town for about a month, and so the examination was cancelled.  A subsequent examination was not scheduled.

While the record does not show that the Veteran has requested another examination for his claim for increase, as an examination is critical to the claim, the Board finds that he should be provided with a final opportunity to appear for one.  The Veteran is advised that the consequences of failing to report to a scheduled VA examination include the denial of his claim.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his residuals of appendectomy.  The AOJ should attempt to obtain any adequately identified records.  

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Moreover, given the Board's grant of service connection for GERD and hypertension, the AOJ must assign an initial rating for the disabilities prior to readjudicating the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his residuals of appendectomy.  Obtain all adequately identified records.

2. Schedule the Veteran for a VA examination to determine the current severity of his residuals of appendectomy.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities together would prevent him from obtaining or maintaining employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a complete rationale for all conclusions.

3. Thereafter, following the assignment of the initial ratings for the Veteran's GERD and hypertension, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


